Citation Nr: 0502958	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for decreased visual 
acuity.

2.  Entitlement to service connection for pes planus with 
calluses, right foot.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2002, a 
statement of the case was issued in July 2003 and a 
substantive appeal was received in August 2003.  The veteran 
failed to report for a videoconference Board hearing 
scheduled for December 2004.


FINDINGS OF FACT

1.  The veteran's decreased visual acuity is due to 
refractive error is not a disability for the purposes of 
entitlement to VA compensation benefits.

2.  Preexisting pes planus was noted at the time of the 
veteran's entry into active duty service.

3.  There was no increase in the severity of the veteran's 
pes planus during his period of active duty service.


CONCLUSIONS OF LAW

1.  Service connection for decreased visual acuity due to 
refractive error is precluded by governing regulations.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Pes planus with calluses, right foot, was not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for his claimed 
disabilities.  February 2002 and February 2003 letters 
informed the claimant of the information and evidence 
necessary to show entitlement to the benefits sought, and 
advised him of the types of evidence VA would obtaining on 
his behalf and what evidence he should provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The February 2002 and February 2003 letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of additional 
evidence and that VA would assist him in requesting such 
evidence.  38 C.F.R. § 3.159(b)(1).

A VCAA notice letter must be provided to a claimant before 
the initial unfavorable decision on a service-connection 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, VCAA notice was provided in February 2002 
and the initial rating decision was in April 2002.  Thus, the 
VCAA notice was timely.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
VA medical records.  The veteran has not been provided a VA 
examination for his claimed disabilities.  The Board notes, 
however, that service connection for decreased visual acuity 
due to refractive error is precluded by law.  As to the issue 
of service connection for pes planus, with calluses, right 
foot, the Board notes that the veteran's June 1976 entrance 
examination noted pes planus upon entry into service.  The 
only service medical record related to the veteran's feet is 
an August 1976 notation regarding athlete's foot.  
Additionally, the veteran's June 1979 separation physical 
examination noted no foot abnormalities.  Under the 
circumstances, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Vision Disability

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  

In the present case, there is no medical evidence of disease 
or injury to the veteran's eyes during service.  The 
veteran's vision was documented prior to active duty service 
in June 1976 as 20/25 in the right eye and 20/20 in the left 
eye, and the examination report expressly noted a defect in 
vision.  At the end of the veteran's active duty service in 
June 1979, the veteran's vision was recorded as 20/25 in the 
right eye and 20/40 in the left eye.  In short, there is no 
medical evidence of record to suggest any superimposed eye 
disability during active duty service.  Currently, the 
veteran's eye disability is diagnosed as compound hyperopic 
astigmatism and presbyopia.  Thus, the veteran's claim for 
service connection for defective vision is based upon 
refractive errors of the eye.  Although the veteran's visual 
acuity may have decreased during service, it nevertheless 
must be denied as a matter of law. 

Pes Planus with Calluses, Right Foot

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the veteran is claiming entitlement to service 
connection for pes planus, with calluses, right foot.  The 
record demonstrates that the veteran's entrance examination 
report from June 1976 expressly noted pes planus.  Thus, the 
veteran is not entitled to the presumption of soundness. 

The Board must now determine whether or not the evidence 
shows the veteran's pre-existing disability was aggravated 
during active duty service.  The only service medical record 
related to the veteran's feet during his active duty service 
is an August 1976 notation which shows he was treated for 
athlete's foot.  The veteran's physical examination report 
from his separation examination in June 1979 demonstrates no 
foot abnormalities.

After reviewing the evidence of record, the Board finds that 
there is no persuasive evidence to suggest any increase in 
the severity of the veteran's pes planus during his active 
duty service.  In fact, record shows no evidence of treatment 
for pes planus or calluses until the 1990s, more than twenty 
years after discharge from service.  The Board acknowledges 
the fact that the veteran is requesting service connection 
for calluses either as part of or due to his pes planus.  
However, in the absence of evidence warranting service 
connection for pes planus either based on service incurrence 
or in-service aggravation, there is no basis for awarding 
service connection for right foot calluses.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


